1LED
                                                                                                                     LCt    3 0 F A PELS
                                                                                                                           D11 V! S1 (,

                                                                                                                2014IMAR 19 AM 8: 4,9
                                                                                                                ST)

                                                                                                                MS   i




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                       DIVISION II

JULIE A. RICCIARDI,                                                                       No. 44904 -8 -II


                                        Respondent,


          V.



JONATHAN RICCIARDI,                                                              UNPUBLISHED OPINION


                                        Appellant.


          JOHANSON, A. C. J. —             Jonathan Ricciardi appeals from the trial court' s denial of his


motion to dismiss Julie Ricciardi' s petition for a domestic violence protection order, arguing that
                                                                                                                                   1
the   court    lacked jurisdiction     over   him. We         agree and reverse and        dismiss the   protection order.




          Jonathan2 committed acts of domestic violence against Julie in Oregon, which resulted in


him receiving       a   44 -month   prison sentence.           After moving to Washington, Julie petitioned for a

domestic violence protection order against Jonathan, describing acts of domestic violence he

committed        in Oregon.     Jonathan      appeared        through    counsel    at   the   hearing   on   the    petition.     He


moved to dismiss the petition for lack of personal jurisdiction because he had committed no acts

of domestic violence in Washington and had not communicated with Julie since she moved to



1 A commissioner of this court initially considered Jonathan' s appeal as a motion on the merits
under RAP 18. 14 and then transferred it to a panel ofjudges.

2
    For clarity,   we refer   to the   parties   by   their   first   names,   intending   no   disrespect.
No. 44904 -8 -II



Washington.           Julie confirmed that Jonathan had not committed any acts of domestic violence

against   her       and    had   not communicated with       her    since she moved      to Washington.        The court


denied Jonathan' s motion to dismiss, finding that Julie " has, as a result of domestic violence that

occurred in the State of Oregon, moved to the State of Washington in large part to protect herself


and   that    she    should      be   granted an   opportunity to   get an order   for   protection   here."   Report of


Proceedings at 8 -9.


          The trial court concluded that it had personal jurisdiction over Jonathan under RCW


26. 50. 240 which provides,


             1)   In a proceeding in which a petition for an order for protection under this
          chapter is sought, a court of this state may exercise personal jurisdiction over a
          nonresident individual if:


                          d)( i) The act or acts of the individual or.the individual' s agent giving rise
          to the petition or enforcement of an order for protection occurred outside this state
          and are part of an ongoing pattern of domestic violence or stalking that has an
          adverse effect on the petitioner or a member of the petitioner' s family or
          household and the petitioner resides in this state; or
                          ii) As a result of acts of domestic violence or stalking, the petitioner or a
          member of the petitioner' s family or household has sought safety or protection in
          this state and currently resides in this state.

          However, RCW 26. 50. 240( 2) provides,


          For jurisdiction to be exercised under subsection ( 1)( d)( i) or ( ii) of this section,
          the individual must have communicated with the petitioner or a member of the
          petitioner' s family, directly or indirectly, or made known a threat to the safety of
          the petitioner or member of the petitioner' s family while the petitioner or family
          member resides in this state. For the purposes of subsection ( 1)( d)( i) or ( ii) of this
          section, " communicated or made known" includes, but is not limited to, through

          the mail, telephonically, or a posting on an electronic communication site or
          medium.           Communication on any electronic medium that is generally available to
          any individual residing in the state shall be sufficient to exercise jurisdiction
          under subsection ( 1)( d)( i) or ( ii) of this section.


          Since Julie moved to Washington, Jonathan has not communicated with her or a member


of her family, and has not made known a threat to her safety or the safety of a member of her
                                                               2
No. 44904 -8 -II



family.    Thus,   under   RCW 26. 50. 240( 2),   the trial court erred in exercising jurisdiction over

Jonathan   under   RCW 26. 50. 240( 1)( d).   We reverse and dismiss the domestic violence protection


order for lack of personal jurisdiction over Jonathan.


          A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                           HANSON, A. C. J.




                                                       3